     Case 3:18-cv-02503-BTM-MDD Document 22-1 Filed 07/02/19 PageID.93 Page 1 of 9



1     David J. Kaminski (SBN 128509)
      Kaminskid@cmtlaw.com
2     Alex A. Wade (SBN 304022)
      wadea@cmtlaw.com
3     CARLSON & MESSER LLP
      5901 West Century Boulevard., Suite 1200
4     Los Angeles, CA 90045
      Telephone: (310) 242-2200
5     Facsimile: (310) 242-2222
6
      Attorneys for Defendant,
      VITAL SOLUTIONS, INC.
7

8
                                       UNITED STATES DISTRICT COURT
9
                               SOUTHERN DISTRICT OF CALIFORNIA
10

11
      DARREN D. NERO,                                Case No. 3:18-cv-02503-BTM-MDD

12                                                   DEFENDANT’S MOTION FOR
                          Plaintiff,
                                                     SANCTIONS PURSUANT TO
13    vs.
                                                     RULE 11
14
      VITAL SOLUTIONS, INC.
                                                     Date:      August 23, 2019
15
                                                     Time:      11:00 a.m.
                          Defendant.
16                                                   Location:  333 West Broadway
17
                                                                San Diego, CA 92101
                                                     Courtroom: 15B (15th Flr.)
18

19          Defendant, Vital Solutions, Inc. (hereinafter referred to as “VSI”) submits this
20    Brief in Support of its Motion for Sanctions Pursuant to Rule 11.
21                                            I.   Allegations
22                   Plaintiff Darren Nero (“Nero”) alleges that VSI violated the Fair Debt
23    Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., the Rosenthal Fair
24    Debt Collection Practices Act (“RFDCPA”), Cal Civ. Code §1788, et seq., and the
25
      Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., by calling
26
      his cellular phone using an automatic telephone dialing system without his consent.

27
      For the following reasons, these claims lack factual and legal support. Therefore,

28
      {00116781;1}                                   1
                                                                   BRIEF IN SUPPORT OF DEFENDANT’S
                                                          MOTION FOR SANCTIONS PURSUANT TO RULE II
                                                                      CASE NO: 3:18-cv-02503-BTM-MDD
     Case 3:18-cv-02503-BTM-MDD Document 22-1 Filed 07/02/19 PageID.94 Page 2 of 9



1
      this Court should impose sanctions on Mr. Nero and his counsel for bringing these
2
      claims and continuing to prosecute them.
3
                                                II.   Facts
4
                     As an initial matter, Mr. Nero has named the wrong party. Mr. Nero filed
5
      suit against VSI. VSI is not a debt collector, it does not collect debt and it does not
6
      make any telephone calls. See Declaration of E. Pittman, ¶¶ 3 to 4. At no point
7
      did VSI make telephone calls to telephone number 213-915-6804, which Mr.
8
      Nero’s counsel has identified as the telephone number at issue here.                       See
9
      Declaration of E. Pittman, ¶¶ 3 to 4. Instead, VSI’s subsidiary, Vital Recovery
10
      Services, LLC (“VRS”), performs all collection activity. See Declaration of E.
11
      Pittman, ¶¶ 5. It is VRS, not VSI, which placed telephone calls to 213-915-6804.
12
      See Declaration of E. Pittman, ¶¶ 5 and 11 to 15.               This is confirmed by Mr.
13
      Nero’s own documents which identify “Vital Recovery” as the entity that called
14
      him. See Exhibit 1 attached hereto, documents produced with Plaintiff’s Initial
15
      Disclosures, pursuant to F.R.C.P 26(a)(1) (“Nero Docs”) 00006 to 00008. Mr.
16
      Nero and his counsel were fully aware before the suit was filed that VRS was the
17    entity making the telephone calls, not VSI. Therefore, at the time the Complaint
18    was filed, Mr. Nero and his counsel knew that the allegations did not have any
19    factual support since VSI is not the entity that made the calls.
20                   Mr. Nero did not send any letters to either VSI or VRS. Mr. Nero alleges
21    that he mailed three letters to VSI asking VSI to stop calling him. According to Mr.
22    Nero, these letters were sent on the following days and to the following addresses:
23                   - May 2, 2016: “Vital Solutions, Inc. 3212 Data Drive #200 Norcross, GA
24                      300392.”
25                   - September 6, 2016: “Vital Solutions, Inc. Attn: Legal Department 3212
26                      Data Drive #200 Norcross, GA 300392.”
27                   - August 4, 2017: “Vital Solutions, Inc. Attn: Legal Department 3212 Data
28                      Drive #200 Norcross, GA 300392.” See Nero Docs. 00001 to 00005.
      {00116781;1}                                    2
                                                                    BRIEF IN SUPPORT OF DEFENDANT’S
                                                           MOTION FOR SANCTIONS PURSUANT TO RULE II
                                                                       CASE NO: 3:18-cv-02503-BTM-MDD
     Case 3:18-cv-02503-BTM-MDD Document 22-1 Filed 07/02/19 PageID.95 Page 3 of 9



1
                     As stated above, these letters were sent to the wrong party – VSI instead of
2
      VRS. These letters were mailed to an address that does not exist – 300392 is not a
3
      proper area code. Even if 300392 was a proper area code, the address listed in the
4
      letters was never an address for VSI or VRS. See Declaration of E. Pittman, ¶ 16.
5
      In 2016, both VSI and VRS operated out of 3795 Data Drive Suite 200 Peachtree
6
      Corners, Georgia. Attached hereto as Exhibit “5” are copies of VSI and VRS’s
7
      filings with the Georgia Secretary of State. See also, Declaration of E. Pittman, ¶
8
      17. This information was publicly available to Mr. Nero when he mailed the
9
      letters and available to his counsel prior to filing suit. In summary, Mr. Nero sent
10
      the letters to the wrong party at an address that does not exist and is not and never
11
      was the address for either VSI or VRS.
12
                     All calls in this case were made outside the FDCPA and RFDCPA’s statute
13
      of limitations. Mr. Nero alleges that he began receiving telephone calls from VSI
14
      in 2016. Compl. ¶ 8. Mr. Nero does not allege when the calls stopped. However,
15
      Mr. Nero’s documents show that the last call occurred on July 5, 2016. See Nero
16
      Docs. 00006 to 00008. As stated above and contrary to the Complaint, VSI did not
17    make any telephone calls to telephone number 213-915-6804. Instead, a separate
18    legal entity, VRS, placed calls to 213-915-6804 and the last call to that number
19    occurred on October 2, 2017. See Declaration of E. Pittman, ¶¶ 11 to 15.
20                   No calls were made to a telephone number assigned to a cellular telephone
21    network. Mr. Nero alleges that all calls were placed to his cell phone, which is
22    counsel has identified as telephone number 213-915-6804.                       However, the
23    documents provided by Mr. Nero belie that allegation. Mr. Nero produced a log of
24    calls identifying “Google Voice.” Such a service is not a cell service but is a Voice
25    over Internet Protocol commonly referred to as VoIP. Google Voice provides free
26    calling within the United States. Attached hereto as Exhibit “2” is a copy of
27    Google Voice calling rates. A simplesearch also confirms that 213-915-6804 is a
28    VoIP telephone number instead of a cell phone. Attached hereto as Exhibit “3” is
      {00116781;1}                                     3
                                                                     BRIEF IN SUPPORT OF DEFENDANT’S
                                                            MOTION FOR SANCTIONS PURSUANT TO RULE II
                                                                        CASE NO: 3:18-cv-02503-BTM-MDD
     Case 3:18-cv-02503-BTM-MDD Document 22-1 Filed 07/02/19 PageID.96 Page 4 of 9



1
      a copy of the search on www.phonevalidator.com . Lastly, telephone number 213-
2
      915-6804 does not belong to Mr. Nero. Instead, it belongs to Darren Chaker.
3
      Attached hereto as Exhibit “4” is a copy of the search on www.spydialer.com . In
4
      summary, any telephone call made to 213-915-6804 was made to a VoIP number,
5
      not a telephone number assigned to a cellular telephone service. These facts have
6
      been presented to Mr. Nero’s counsel on the following days: May 1, 2019, May 13,
7
      2019, May 20, 2019, May 28, 2019 and June 6, 2019. Based on these facts, the
8
      undersigned has requested for Mr. Nero to dismiss his claims on several occasions
9
      to which Mr. Nero’s counsel refuses.
10
                                                  III.       Law
11
                     a.    Standard
12
                     Federal Rule of Civil Procedure 11 provides:
13
                     (b) Representations to the Court. By presenting to the court a pleading,
14
                     written motion, or other paper—whether by signing, filing, submitting, or
15
                     later advocating it—an attorney or unrepresented party certifies that to the
16
                     best of the person’s knowledge, information, and belief, formed after an
17                   inquiry reasonable under the circumstances:
18                         (1) it is not being presented for any improper purpose, such as to
19                         harass, cause unnecessary delay, or needlessly increase the cost of
20                         litigation;
21                         (2) the claims, defenses, and other legal contentions are warranted by
22                         existing law or by a nonfrivolous argument for extending, modifying,
23                         or reversing existing law or for establishing new law;
24                         (3) the factual contentions have evidentiary support or, if specifically
25                         so identified, will likely have evidentiary support after a reasonable
26                         opportunity for further investigation or discovery; and
27

28
      {00116781;1}                                       4
                                                                        BRIEF IN SUPPORT OF DEFENDANT’S
                                                               MOTION FOR SANCTIONS PURSUANT TO RULE II
                                                                           CASE NO: 3:18-cv-02503-BTM-MDD
     Case 3:18-cv-02503-BTM-MDD Document 22-1 Filed 07/02/19 PageID.97 Page 5 of 9



1
                           (4) the denials of factual contentions are warranted on the evidence or,
2
                           if specifically so identified, are reasonably based on belief or a lack of
3
                           information.
4
                     Under this Rule and after notice and a reasonable opportunity to respond, the
5
      Court may determine that Rule 11 has been violated and issue sanctions against the
6
      law firm or party. Fed. R. Civ. P. 11(c).
7
                     For the following reasons, both the Mr. Nero and his counsel have violated
8
      Rule 11 because there is no factual or legal support for his claims.
9
                     b.    Wrong Party
10
                     Mr. Nero has named the wrong party as the defendant. VSI did not place
11
      any telephone calls to Mr. Nero or otherwise conduct any collection activity.
12
      Based on that fact alone, Mr. Nero’s Complaint lacks any factual basis.
13
      Furthermore, his own evidence shows that he did not receive calls from VSI. His
14
      evidence shows that “Vital Recovery” called him, not VSI. This is also supported
15
      by VSI’s evidence that states that the calls were from VRS, not VSI. At no point
16
      has Mr. Nero or his counsel requested that the correct party be substituted in this
17    case. Instead, they wish to proceed with full knowledge that they have named the
18    wrong party.
19                   The documents in Mr. Nero’s and his counsel’s possession (see Nero 00006
20    to 00008) and VSI/VRS’s evidence shows that there is no evidentiary support for
21    Mr. Nero’s claims against VSI. For these reasons, Mr. Nero and his counsel have
22    violated Rule 11 and sanctions are warranted.
23                   c.    Claims Are Barred by the Statute of Limitations
24                   Both the FDCPA and RFDCPA provide a one year statute of limitations on
25    filing suit. 15 U.S.C. § 1692k(d) and Cal. Civ. Code §1788.30(f). Mr. Nero’s
26    documents show that the last call was made by VRS on July 5, 2016. Based on his
27    own documents, Mr. Nero should have brought suit no later than July 5, 2017.
28    However, Mr. Nero waited more than two years to bring suit – October 31, 2018.
      {00116781;1}                                       5
                                                                       BRIEF IN SUPPORT OF DEFENDANT’S
                                                              MOTION FOR SANCTIONS PURSUANT TO RULE II
                                                                          CASE NO: 3:18-cv-02503-BTM-MDD
     Case 3:18-cv-02503-BTM-MDD Document 22-1 Filed 07/02/19 PageID.98 Page 6 of 9



1
      Mr. Nero’s documents clearly show that he did not have a factual basis for
2
      contending that VSI violated the FDCPA or RFDCPA within a year of filing suit.
3
                     VRS’s records show conclusively that all FDCPA and RFDCPA claims are
4
      barred by the one year statute of limitations. VRS’s last telephone call to 213-915-
5
      6804 occurred on October 2, 2017. Since Mr. Nero did not file suit until more than
6
      a year after that date, October 31, 2018, all FDCPA and RFDCPA claims are time
7
      barred.
8
            Even assuming that Mr. Nero is correct, that he sent his cease and desist letters
9
      to the right party at the right address, his FDCPA and RFDCPA claims still fail.
10
      He did not bring suit within one year of the last call. Therefore, all of his FDCPA
11
      and RFDCPA claims fail. Since there is no legal or evidentiary support for Mr.
12
      Nero’s FDCPA and RFDCPA claims, Mr. Nero and his counsel have both violated
13
      Rule 11 and sanctions are warranted.
14
                     d.   VoIP Calls Are Not Subject To The TCPA and VSI Did Not Call A
15
                          Telephone Number Assigned To A Cellular Telephone Service.
16
                     Mr. Nero alleges that VSI violated 47 U.S.C. §227(b)(1)(A)(iii) by placing
17    telephone calls to his cell phone using an automatic telephone dialing system
18    without his consent. (Compl. ¶¶ 57 to 67). The TCPA does not prohibit telephone
19    calls to a cell phone. Instead, it prohibits placing certain kinds of telephone calls to
20    a “telephone number assigned to a … cellular telephone service…”                   47 U.S.C.
21    §227(b)(1)(A)(iii). Mr. Nero’s documents confirm that the calls were not placed a
22    telephone number assigned to a cellular telephone service. Instead, the calls were
23    placed to a VoIP service – Google Voice, which is a free VoIP service provider.
24    See Nero Docs. 00006 to 00008. See also, Exhibit 2. A search of telephone
25    number 213-915-6804 further confirms that that number is assigned to a VoIP
26    service and not a cellular telephone service. See Exhibit 3. Furthermore, evidence
27    shows that telephone number 213-915-6804 does not even belong to Mr. Nero.
28    See Exhibit 4.
      {00116781;1}                                    6
                                                                    BRIEF IN SUPPORT OF DEFENDANT’S
                                                           MOTION FOR SANCTIONS PURSUANT TO RULE II
                                                                       CASE NO: 3:18-cv-02503-BTM-MDD
     Case 3:18-cv-02503-BTM-MDD Document 22-1 Filed 07/02/19 PageID.99 Page 7 of 9



1
                     Mr. Nero uses Google Voice which is a free VoIP telephone service and is
2
      not subject to the TCPA. See, Klein v. Commerce Energy, Inc., 256 F. Supp. 3d
3
      536, 578-583 (E.D. Pa. 2017); Karle v. Southwest Credit Sys., 2015 U.S. Dist.
4
      LEXIS 112500 (Mass. June 22, 2015); Breda v. Cellco P’Ship, 2017 U.S. Dist.
5
      LEXIS 191186 (Mass. Nov. 17, 2017); Ghawi v. Law Offices of Howard Lee Schiff,
6
      P.C., 2015 U.S. Dist. LEXIS 152008 (Conn. Nov. 10, 2015). Since Mr. Nero’s
7
      telephone number is not a telephone number assigned to a cellular telephone
8
      service his TCPA claims fail.
9
                     Mr. Nero and his counsel knew when this case was filed that all calls were
10
      placed to a VoIP service, not a cell phone service. Mr. Nero’s own documents
11
      conclusively show that the calls were not placed to one of the service prohibited
12
      under the TCPA. Yet, both Mr. Nero and his counsel brought this suit alleging that
13
      they did and continue to litigate this case in the face of their own evidence which
14
      disproves their claim. There is no factual or legal support to Mr. Nero’s TCPA
15
      claims. These claims were brought and continue to be prosecuted for an improper
16
      purpose, to harass, cause unnecessary delay and needlessly increase the cost of
17    litigation. For these reasons, both Mr. Nero and his counsel have violated Rule 11
18    and sanctions are warranted.
19                                              CONCLUSION
20                   Even assuming that Mr. Nero’s factual allegations are correct, which they
21    are not, all of his claims still fail. For the sake of argument, VSI will assume that
22    all of the following allegations are true:
23                   - VSI is the correct party,
24                   - Mr. Nero sent several letters to VSI requesting for the calls to stop,
25                   - VSI received all of these letters and continued to place telephone calls,
26                      and
27                   - All the calls were made to his cellular telephone.
28
      {00116781;1}                                       7
                                                                       BRIEF IN SUPPORT OF DEFENDANT’S
                                                              MOTION FOR SANCTIONS PURSUANT TO RULE II
                                                                          CASE NO: 3:18-cv-02503-BTM-MDD
     Case 3:18-cv-02503-BTM-MDD Document 22-1 Filed 07/02/19 PageID.100 Page 8 of 9



1
                     Even if these were all factual correct Mr. Nero’s claims still fail for the
2
      following reasons:
3
                     - All of the FDCPA and RFDCPA claims are barred by the statute of
4
                        limitations, and
5
                     - All calls were placed to a free VoIP telephone service and those calls are
6
                        not subject to the TCPA.
7
                     Prior to filing suit this information was fully within the knowledge of both
8
      Mr. Nero and his counsel. Since the filing of this suit the undersigned has made
9
      Mr. Nero’s counsel aware of these facts. Yet, in the face of these facts both Mr.
10
      Nero and his counsel continue forward knowing that there is no factual or legal
11
      basis for any of the claims. They continue to prosecute them for an improper
12
      purpose, mainly to harass, cause unnecessary delay and needlessly increase the
13
      cost of litigation.            For those reasons, Mr. Nero and his counsel have violated
14
      Rule and sanctions are warranted.
15
                     VSI respectfully requests that this Motion be granted and that sanctions be
16
      awarded against Mr. Nero and his counsel for VSI’s reasonable attorney’s fees and
17    costs resulting from their violations and that this case be dismissed with prejudice.
18

19

20    Dated: July 2, 2019                              CARLSON & MESSER LLP
21
                                                       /s/ David J. Kaminski
22
                                                       David J. Kaminski
23                                                     Alex A. Wade
24
                                                       Attorneys for Defendant,
                                                       VITAL SOLUTIONS, INC.
25

26

27

28
      {00116781;1}                                     8
                                                                     BRIEF IN SUPPORT OF DEFENDANT’S
                                                            MOTION FOR SANCTIONS PURSUANT TO RULE II
                                                                        CASE NO: 3:18-cv-02503-BTM-MDD
     Case 3:18-cv-02503-BTM-MDD Document 22-1 Filed 07/02/19 PageID.101 Page 9 of 9



1
                                        CERTIFICATE OF SERVICE
2

3
                     I, David J. Kaminski, hereby certify that on this 2nd day of July, 2019, a true
4
      and accurate copy of the foregoing DEFENDANT’S MOTION FOR SANCTIONS
5
      PURSUANT TO RULE 11 was filed through the ECF system, which will send
6
      notification of such filing to the e-mail addresses associated with this case.
7

8

9                                                             /s/David J. Kaminski
10
                                                              David J. Kaminski
                                                              CARLSON & MESSER LLP
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      {00116781;1}                                       9
                                                                       BRIEF IN SUPPORT OF DEFENDANT’S
                                                              MOTION FOR SANCTIONS PURSUANT TO RULE II
                                                                          CASE NO: 3:18-cv-02503-BTM-MDD
